Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to systems and methods for facilitating use of physical tokens in a transit system are disclosed. In one implementation, a method for facilitating use of physical tokens by a server includes generating a token identifier and generating, using a private key associated with the server, a cryptographic signature based on the token identifier.  Each independent claim identifies the uniquely distinct features, “generate, using a private key associated with the server, a cryptographic signature that is generated based on the token identifier: transmit the token identifier and the cryptographic signature to a token dispenser, wherein: the token dispenser is configured, upon having a payment processed that is for the value of transit to be associated with the token, to physically dispense a physical token, and the physical token is encoded with the token identifier and the cryptographic signature: receive, from the token dispenser, (i) a first indication that the physical token is dispensed, (ii) selection of a fare type, and (iii) dispenser context data including a dispense location; associate the token identifier with the selected fare type and the dispenser context data; receive, from a token validator, a second indication that a dispensed physical token is being validated, wherein the second indication: (i) is transmitted after the token validator verifies the cryptographic signature encoded in the physical token using a public key associated with the server, and (ii) includes the token identifier encoded in the physical token and validator context data including a validation location; identify the fare type associated with the token identifier; determine whether the physical token is valid based on (i) a set of restrictions associated with the fare type, (ii) the validator context data associated with the token identifier encoded in the physical token, and (iii) the dispenser context data received from the token validator.”  As it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable. 
US 20140201066 Roux et al. teaches, “a method and system are disclosed for wireless payment and information collection. A central system generates a personalized application including unique application and transaction identifiers, security keys, and signatures for a user device. The user device implements the personalized application in order to access the services of the associated network.” Roux fails to disclose the underlined limitations above.
US 5866890 Neuner teaches, “a method for queuing a point-of sale activity that includes the steps of dispensing a token having an identifier, placing that identifier in a First-in-First-out buffer, advancing the buffer each time a new participant is needed, announcing that identifier, accepting a token, reading the identifier from that token, matching that identifier to the one announced, and activating the point-of-sale activity.” Neuner fails to teach the underlined limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Mirza Israr Javed/Examiner, Art Unit 2437                


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437